Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 15-20 are rejected under 35 U.S.C. 102A1 as being anticipated by US 20180139444 A1-Huang et al (Hereinafter referred to as “Huang”).
Regarding claim 1, Huang discloses  a method of visual media processing (Fig. 7), comprising:
applying, during a conversion between a current visual media block and a bitstream representation of the current visual media block ([0057], wherein the encoding process is interpreted as the conversion), a partitioning process that splits the current visual media block into more than four sub-blocks at a first depth ([0057], wherein the target block is partitioned into four subblocks);
splitting at least one of the more than four sub-blocks using at least one of a binary tree (BT) partitioning process, a quadtree (QT) partitioning process, a ternary tree (TT) partitioning process, or an extended quadtree (EQT) partitioning process to generate a final partition structure ([0057], wherein the target block is partitioned into four sub blocks by the quad tree),
wherein only one combination of partitioning processes that result in the final partition structure is valid (; [0026], wherein QTBT partition results in final sub blocks; [0057], wherein block is partition into final sub blocks); and
performing the conversion based on the final partition structure ([0057], wherein final sub blocks are then encoded (conversion performed)).
Regarding claim 2, Huang discloses the method of claim 1, further comprising: recursively applying the partitioning process to at least one of the more than four subblocks to generate one or more leaf nodes ([00004], iterated).
Regarding claim 3, Huang discloses the method of claim 1, wherein the recursively applying the partitioning process is implicitly terminated when (i) a size of a leaf node reaches a minimally allowed leaf node size for the partitioning process, or (ii) a depth associated with the at least one of the more than four sub-blocks reaches a maximally allowed depth of the partitioning process ([00004], iterated until the size of node reaches a min allowed node size).
Regarding claim 4, Huang discloses the method of claim 1, wherein each of the more than four sub-blocks has a common size ([0004], split into four equal sizes. The equal sizes are interpreted as common sizes).
Regarding claim 5, Huang discloses the method of claim 1, wherein a first sub-block of the more than four sub-blocks has a size different from a second sub-block of the more than four sub-blocks ([0003], discloses different sizes).
Regarding claim 6, Huang discloses the method of claim 1, further comprising: deciding, based on a condition, regarding a selective inclusion of one or more signaling bits for the partitioning process in the bitstream representation ([0013], signaling flags).
Regarding claim 15, Huang discloses the method of claim 1, wherein the conversion includes encoding the current visual media block into the bitstream representation ([0057], wherein the encoding process is interpreted as the conversion).
Regarding claim 16, Huang discloses the method of claim 1, wherein the conversion includes decoding the current visual media block from the bitstream representation (abstract).
Regarding claim 17, analyses are analogous to those presented for claim 1 and are applicable for claim 17, wherein a processor ([0057], processor) and non-transitory memory ([0062]).
Regarding claim 18, analyses are analogous to those presented for claim 5 and are applicable for claim 18.
Regarding claim 19, analyses are analogous to those presented for claim 5 and are applicable for claim 19.
Regarding claim 20, analyses are analogous to those presented for claim 5 and are applicable for claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180139444 A1-Huang et al (Hereinafter referred to as “Huang”), in view of US 20180027236 A1-Jeon et al (Hereinafter referred to as “Jeon”).
Regarding claim 7, Huang discloses the method of claim 6 (see claim 6), 
Huang fails to disclose wherein the partitioning process is used to replace an existing partitioning process that includes a binary tree (BT) partitioning process, a ternary tree (TT) partitioning process or a quadtree (QT) partitioning process.
However, in the same field of endeavor, wherein the partitioning process is used to replace an existing partitioning process that includes a binary tree (BT) partitioning process, a ternary tree (TT) partitioning process or a quadtree (QT) partitioning process ([0048], wherein partitioning is appropriately replaced).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Huang to disclose wherein the partitioning process is used to replace an existing partitioning process that includes a binary tree (BT) partitioning process, a ternary tree (TT) partitioning process or a quadtree (QT) partitioning process as taught by Jeon, to improve prediction performance ([0019], Jeon).
Regarding claim 8, Jeon discloses the method of claim 7, wherein the condition is based on a picture type or a slice type of a picture or a slice comprising the current visual media block, respectively ([0041], [0189], [0200]. The motivation is same as claim 7).
Regarding claim 9, Jeon discloses the method of claim 7, wherein the condition is based on a size of the current visual media block ([0045], [0080]. The motivation is same as claim 7).
Regarding claim 10, Jeon discloses the method of claim 7, wherein the condition is based on a coding mode of the current visual media block ([0098], [0100], [0101], coding mode; motivation is same as claim 7).
Regarding claim 11, Jeon discloses the method of claim 7, wherein the condition is based on a location of the current visual media block, wherein the location of the current visual media block is at a boundary of a picture, a slice or a tile comprising the current visual media block ([0130], location. Motivation is same as claim 7).
Regarding claim 12, Huang discloses the method of claim 7, wherein the partitioning process is treated in the same way as a quadtree (QT) partitioning process (Huang [0057], wherein the target block is partitioned into four sub blocks by the quad tree),.
Regarding claim 13, Huang discloses the method of claim 12, wherein the partitioning process is treated as an additional partition pattern different from the QT partitioning (binary partition is different from QT).
Regarding claim 14, Jeon discloses the method of claim 7, wherein the condition comprises an unavailability of a transform matrix for a selected partition size of the partitioning process ([0173], TU is unavailable). Motivation is same for claim 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487